                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


AMANDIA WILLIAMS,

               Plaintiff,                                          No. 2:19-cv-00905-KRS

v.

ANDREW SAUL, Commissioner
of the Social Security Administration,

               Defendant.


             ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS

       THIS MATTER comes before the Court upon Plaintiff’s Motion for Leave to Proceed in

Forma Pauperis (Doc. 1), filed September 27, 2019. Having reviewed the motion, the Court

FINDS and CONCLUDES that Plaintiff’s request is well-taken and should be granted. In

making this determination, the Court notes that Plaintiff has successfully established that she is

unable to prepay the required filing fee and/or that so doing will cause her substantial hardship.

See 28 U.S.C. § 1915(a)(1).

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Leave to Proceed in

Forma Pauperis (Doc. 1) is hereby GRANTED.



                                                    ___________________________________
                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE
